DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1, line 7 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as --the anterior shell opposed the posterior strut--.
Claim 7, line 1 recites “The orthosis of claim 7….”  This is indefinite as the claim depends from itself.  For the purposes of examination the claim will be interpreted as --the orthosis of claim 6--.

The term “about” in claim 12, line 2 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as –by  more than 40%--.
The term “about” in claim 16, line 2 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as --between 40% and 60% of an overall length--.
Claim 19 recites, “[t]he orthosis of claim 18, wherein the connecting portion is a separate member from the posterior strut.”  However claim 18 recites “the connecting portion is integral to the posterior strut.”  It is unclear how the connecting portion can be both integral to and separated from the posterior strut.  For the purposes of examination claim 19 will be interpreted as depending from claim 1 instead of claim 18.
Claims 2-19 depend from claim 1 and are therefore rejected for at least the same reasons as claim 1.  
The term “substantially” in claim 20, line 7 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shlomovitz (US 2008/0300525). 
Regarding claim 1, Shlomovitz discloses an orthosis 100 comprising: a footplate 110 (see annotated Fig. 1 below) 
    PNG
    media_image1.png
    604
    547
    media_image1.png
    Greyscale

having a heel portion 111, a midfoot portion (annotated Fig. 1), a longitudinal axis (annotated Fig. 1) 


extending between the heel and midfoot portions; a posterior strut 130 (elongate member 130) having a connecting portion 120 (elongate-member-fastener 120 may include a connector 150 that may include a base 151, annotated Fig. 1, [0096], [0110]) connected to the heel portion 111 ([0096]) of the footplate and extending upwardly therefrom (annotated Fig. merriam-webster.com; Fig. 1, the support brace 141 [including outer part 146] is shaped to substantially fit onto at least some part of shin such that the lower leg can rest against an inner surface, [0101]), the anterior shell substantially opposed the posterior strut (see annotated Fig. 3 below)


    PNG
    media_image2.png
    673
    576
    media_image2.png
    Greyscale

and defining a peak (see annotated Fig. 1 above) positioned medial of the longitudinal axis of the footplate (see annotated Fig. 1 above where the longitudinal axis is along a side of the footplate) which is lateral to the peak).

Regarding claim 2, Shlomovitz further discloses wherein the connecting portion is positioned lateral of the longitudinal axis of the footplate (see annotated Fig. 1 above).
Regarding claim 5, Shlomovitz further discloses wherein the securing device comprises a sleeve 145 (Fig. 1) connecting the posterior strut 130 and the anterior shell 146 ([0100]) and arranged to radially compress against an outer surface of a leg of a user (Fig. 1, sleeve capable of this intended use), a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve (Fig. 1).
Regarding claim 10, Shlomovitz further discloses wherein a thickness of the footplate through a first deflection zone defined along a length of the footplate 110 is tapered (Fig. 4B) to direct flexing of the footplate toward under heads of metatarsal bones 112 (ball portion 112) of the foot ([0093]; claimed structure which is disclosed is capable of this intended use).
Regarding claim 13, Shlomovitz further discloses wherein the footplate comprises a supportive zone posterior of the first deflection zone (see annotated Fig. 4B below),

    PNG
    media_image3.png
    300
    552
    media_image3.png
    Greyscale

the supportive zone having a rigidity arranged to limit or resist involuntary plantarflexion of the foot of a user (heel portion less flexible to bending than ball portion, [0093]; claimed structure is disclosed which is capable of this intended use).
	Regarding claim 14, Shlomovitz further discloses wherein the supportive zone is arranged to extend under a center of mass of the foot of a user (Fig. 4B, supportive zone in the heel portion 111 is arranged to extend under a center of mass of the foot of the user; claimed structure as disclosed is capable of this intended use).
	Regarding claim 15, Shlomovitz further discloses a second deflection zone defined along a length of the posterior strut proximal of the connecting portion 120, the connecting portion being rigid (elongate-member-fastener 120  may be substantially rigid, [0096]) and the posterior strut being arranged to flex through the second deflection zone during gait to accommodate voluntary plantarflexion of the foot of a user (elongate member 130 is flexible, [0096]; the elongate member as disclosed is capable of the intended use).
th of the entire length of the strut which falls within the claimed range of between about 40% and about 60% of an overall length of the posterior strut).  
	Regarding claim 17, Shlomovitz further discloses a forefoot portion curving or angling upwardly from the midfoot portion of the footplate toward a toe end (Fig. 3).
Regarding claim 18, Shlomovitz further discloses wherein the connecting portion is integral to the posterior strut ([0096]) and defines a curved profile (Fig. 1) in a heel area of a user [0097].
Regarding claim 19, Shlomovitz .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Hinds (US 2014/0121579).

Shlomvitz does not disclose wherein the securing device includes a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device.
Hinds teaches an analogous orthosis 200 (wrist brace 200, Fig. 2) comprising an analogous securing device 216, 214 (wrist strap 216 and brace body 214, [0036]) including an analogous anterior shell 214 (brace body 214) wherein the securing device includes a dial tensioner 238 (tightening mechanism 238, annotated Fig. 2 below, [0032], [0038])  secured to the anterior shell (Fig. 2) and a cable 234 (lace, [0029]) extending between the dial tensioner and a posterior aspect of the securing device (see annotated Fig. 2 below).

    PNG
    media_image4.png
    577
    425
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the securing device of the orthosis of Shlomovitz a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device, as taught by Hinds, in order to provide an improved orthosis having an improved securing device which may be adjustably tightened when worn to provide a desired level of tightness (Hinds, [0032] [0037]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Hu (US 2011/0146032).
Regarding claim 4, Shlomovitz discloses the invention as described above according to claim 1.
Shlomovitz further discloses wherein the securing device includes a strap member 142 (straps 142, [0101]) connecting the anterior shell to the posterior strut (posterior strut [elongate member 130] is connected to the securing device 141 [U-shaped support brace 141, Fig. 3] and is connected to anterior shell 146 [Fig. 1] and strap member 142 connects one end of securing device 141 to which posterior strut 130  is connected (Fig. 3) to another end of the securing device connected to anterior shell thereby connecting the anterior shell to the posterior strut).
Shlomovitz does not disclose the strap member including a stiffening member arranged to maintain a vertical position of the anterior shell during donning.
Hu teaches an analogous orthosis 25 (orthopedic walker 25, Figs. 2B, [0049]) having an having an analogous shell 18 (base structure 18 is a shell, [0049]; Fig. 2B) and analogous strap member 32 (strapping system 30 includes strap 32, [0053]; any of the straps mounted on the orthopedic walker 25 may include any of the strapping system configurations defined herein, [0049]), the strap member 12  including a stiffening member 34 (reinforcement element 34, [0053]) arranged to maintain a vertical position of the anterior shell during donning (Fig. 3B, [0052], [0055]; as the claim limitations are met, the strap member of Hu is arranged to maintain a vertical position of the anterior shell during donning).
.
Claims 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Ingimundarson (2005/0054959).
Regarding claim 6, Shlomovitz discloses the invention as described above according to claim 1.
Shlomovitz does not expressly disclose wherein the footplate defines a line of progression extending from the heel portion through the midfoot portion.
Ingimundarson teaches an analogous footplate for use with an analogous orthosis 200 (Figs. 21, [0097]) wherein the footplate defines a line of progression 124 extending from the heel portion through the midfoot portion (Fig. 16. [0074]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of Shlomovitz to defines a line of progression extending from the heel portion through the midfoot portion, as taught by Ingimundarson, in order to guide the gait pattern to follow a more normal line of progression ([0074]).
Regarding claim 7, Shlomovitz in view of Ingimundarson discloses the invention as described above according to claim 6 wherein the connecting portion 130 is eccentrically connected to the heel portion (elongated strut 130 is connected off the 

    PNG
    media_image1.png
    604
    547
    media_image1.png
    Greyscale



and obliquely oriented relative to a rotation axis of an ankle (see annotated Fig. 1 above; as ankle rotates from side to side it is oblique to posterior strut and connecting portion) to accommodate a defined rotation of the foot and the longitudinal axis of the footplate relative to the line of progression during gait (the disclosed structure of the combination of Shlomovitz and Ingimundarson is capable of performing the intended use).
	Regarding claim 8, Shlomovitz in view of Ingimundarson discloses the invention as described above according to claim 7 wherein the defined rotation of the foot relative to the line of progression (see annotated Fig. 16 of Ingimundarson below)


    PNG
    media_image5.png
    296
    621
    media_image5.png
    Greyscale

comprises the foot being externally rotated relative to the line of progression (disclosed structure is capable of the intended use

Regarding claim 11, Shlomovitz discloses the invention as described above according to claim 10.
Shlomovitz does not disclose wherein a thickness of the first deflection zone along a forefoot portion of the footplate is less than about 0.4 times a thickness of the footplate along the heel portion.
Ingimundarson teaches an analogous footplate 114 for use with an analogous orthosis 200 (Figs. 21, [0097]) and an analogous first deflection zone 220 (Fig. 22) and an analogous heel portion 230  wherein a thickness of the first deflection zone along a forefoot portion of the footplate is less than about 0.4 times a thickness of the footplate along the heel portion (thickness at 220 [Fig. 22] is one layer thick versus 5 layers at 230, therefore thickness at 220 is 0.20 that of 230, [0102]-[0103]; which thickness is less than about 0.4 times a thickness of the footplate along the heel portion).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of Shlomovitz to provide a thickness of the first deflection zone along a forefoot portion of the footplate that is 0.20 a times a thickness of the footplate along the heel portion ( a value that falls in the claimed ranged of less than about 0.4 times a thickness of the footplate along the heel portion) as taught by Ingimundarson, in order to provide an improved orthosis that facilitates roll over of the footplate ([0104]).  

Shlomovitz does not disclose wherein a thickness of the first deflection zone varies by more than about 40% from a toe end of the footplate to between about 0.2 and about 0.4 of an overall length of the footplate
Ingimundarson teaches an analogous footplate 114 for use with an analogous orthosis 200 (Figs. 21, [0097]) and an analogous first deflection zone 220 (Fig. 22) and an analogous heel portion 230 wherein a thickness of the first deflection zone varies by more than about 40% from a toe end of the footplate to between about 0.2 and about 0.4 of an overall length of the footplate (thickness at 220 [Fig. 22] is one layer thick versus 5 layers at 228, 230 and 4 layers at 226  therefore thickness at 220 is 0.25 that of 226, [0102]-[0103] which means zone 226 has about 75% greater thickness than 220; zones at 220, 222, 224, 226 account for 0.2-0.4 the length of the footplate, Fig. 22, [102]-[103]; 75% value falls within the range of by more than about 40% from a toe end of the footplate to between about 0.2 and 0.4 of an overall length of the footplate).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of Shlomovitz to provide a thickness of the first deflection zone varies by more than about 40% from a toe end of the footplate to between about 0.2 and about 0.4 of an overall length of the footplate, as taught by Ingimundarson, in order to provide an improved orthosis that facilitates that facilitates roll over of the footplate ([0104]).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Hinds (US 2014/0121579) and in further view of Hu (US 2011/0146032).
	Regarding claim 20, Shlomovitz discloses an orthosis 100 comprising a footplate 110 (see annotated Fig. 1 below) having a heel portion 111, a midfoot portion (annotated Fig. 1), a longitudinal axis (annotated Fig. 1)


    PNG
    media_image1.png
    604
    547
    media_image1.png
    Greyscale

 extending between the heel and midfoot portions; a posterior strut 130 (elongate member 130) having a connecting portion 120 (elongate-member-fastener 120  may include a connector 150 that may include a base 151, annotated Fig. 1, [0096], [0110]) connected to the heel portion 111 ([0096])  connected to the heel portion 111 ([0096]) of the footplate and extending upwardly therefrom (annotated Fig. 1); and a securing device 141 (U-shaped support brace 141, [0099]) attached to the posterior strut 130, the securing device 141 including an anterior shell 

    PNG
    media_image2.png
    673
    576
    media_image2.png
    Greyscale


and defining a peak positioned medial of the longitudinal axis of the footplate (see annotated Fig. 1 above where the longitudinal axis is along a side of the footplate); Docket No. 19793.466.1.152/53 wherein the connecting portion is positioned lateral of the longitudinal axis of the footplate (see annotated Fig. 1 above); wherein the securing device includes a strap member 142 (straps 142, [0101]) connecting the anterior shell to the posterior strut (posterior strut [elongate member 130] is attached to the securing device and strap member 142 connects securing device to itself therefore connecting securing device [anterior shell] to the posterior strut); wherein the securing device comprises a sleeve 145 (Fig.1) connecting the posterior strut 130 and the anterior shell 146 ([0100]) and arranged to radially compress against an outer surface of a leg of a user (Fig. 1; sleeve capable of this intended use), a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve (Fig. 1).
Shmolovitz does not disclose a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device.
Hinds teaches an analogous orthosis 200 (wrist brace 200, Fig. 2) comprising an analogous securing device 216, 214 (wrist strap 216 and brace body 214, [0036]) including an analogous anterior shell 214 (brace body 214) wherein the securing device includes a dial tensioner 238 (tightening mechanism 238, annotated Fig. 2 below, [0032], [0038])  secured to the anterior shell (Fig. 2) and a cable 234 (lace, [0029]) extending between the dial tensioner and a posterior aspect of the securing device (see annotated Fig. 2 below).

    PNG
    media_image4.png
    577
    425
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the securing device of the orthosis of Shlomovitz a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device, as taught by Hinds, in order to provide an improved orthosis having an improved securing device which may be adjustably tightened when worn to provide a desired level of tightness (Hinds, [0032] [0037]). 


Shlomovitz in view of Hinds further discloses wherein the securing device includes a strap member 142 (straps 142, [0101]) connecting the anterior shell to the posterior strut (posterior strut [elongate member 130] is connected to the securing device 141 [U-shaped support brace 141, Fig. 3] and is connected to anterior shell 146 [Fig. 1] and strap member 142 connects one end of securing device 141 to which posterior strut 130  is connected (Fig. 3) to another end of the securing device connected to anterior shell thereby connecting the anterior shell to the posterior strut).
Shlomovitz in view of Hinds does not disclose the strap member including a stiffening member arranged to maintain a vertical position of the anterior shell during donning.
Hu teaches an analogous orthosis 25 (orthopedic walker 25, Figs. 2B, [0049]) having an having an analogous shell 18 (base structure 18 is a shell, [0049]; Fig. 2B) and analogous strap member 32 (strapping system 30 includes strap 32, [0053]; any of the straps mounted on the orthopedic walker 25 may include any of the strapping system configurations defined herein, [0049]), the strap member 12  including a stiffening member 34 (reinforcement element 34, [0053]) arranged to maintain a vertical position of the anterior shell during donning (Fig. 3B, [0052], [0055]; as the claim limitations are met, the strap member of Hu is arranged to maintain a vertical position of the anterior shell during donning).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strap member of the orthosis of Shlomovitz in view of Hinds to include a stiffening member arranged to maintain a vertical position of the anterior shell during donning, as taught by Hu, in order to provide an improved orthosis that allows the strap member to maintain sufficient durability and strength for use (Hu, [0005]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5-19  are rejected on the ground of nonstatutory double patenting as being unpatentable overs claim 1 and 6-19 of U.S. Patent No. 10,561,514 in view of Shlomovitz (US 2008/0300525)). Although the claims at issue are not identical, they are not patentably distinct from each other. 
It is clear that all the elements of the application claim 1 except for “a securing device attached to the posterior strut, the securing device including an anterior shell having a rigid or semi-rigid configuration, the anterior shell substantially opposed the posterior strut and defining a peak positioned medial of the longitudinal axis of the footplate, are found in Patent claim 1 U.S. Patent No. 10,561,514.  
Shlomovitz teaches an analogous orthosis 100 comprising: an analogous footplate 110 (see annotated Fig. 1 below) having a heel portion 111, a midfoot portion (annotated Fig. 1), a longitudinal axis (annotated Fig. 1) extending between the heel and midfoot portions; a merriam-webster.com; Fig. 1, the support brace 141 [including outer part 146] is shaped to substantially fit onto at least some part of shin such that the lower leg can rest against an inner surface, [0101]), the anterior shell substantially opposed the posterior strut and defining a peak (see annotated Fig. 1 above) and defining a peak positioned medial of the longitudinal axis of the footplate (see annotated Fig. 1 above where the longitudinal axis is along a side of the footplate).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the orthosis of Patent claim 1, a securing device attached to the posterior strut, the securing device including an anterior shell having a rigid or semi-rigid configuration, the anterior shell substantially opposed the posterior strut and defining a peak positioned medial of the longitudinal axis of the footplate, as taught by Shlomovitz, for the purpose of providing added support to the leg.  
Regarding application claim 2, Patent Claim 1 in view of Shlomovitz further discloses wherein the connecting portion is positioned lateral of the longitudinal axis of the footplate (see annotated Shlomovitz Fig. 1 above).
Regarding application claim 5, Patent Claim 1 in view of Shlomovitz further discloses wherein the securing device comprises a sleeve 145 (Shlomovitz, Fig. 
The limitations of application claim 6 are found in Patent claim 1.
The limitations of application claim 7 are found in Patent claim 1.  
The limitations of application claim 8 are found in Patent claim 2.
The limitations of application claim 9 are found in Patent claim 3.
The limitations of application claim 10 are found Patent claim 4.
The limitations of application claim 11 are found in Patent claim 5.
The limitations of application claim 12 are found in Patent claim 6.
The limitations of application claim 13 are found in Patent claim 7.
The limitations of application claim 14 are found in Patent claim 8.
The limitations of application claim 15 are found in Patent claim 9.
The limitations of application claim 16 are found in Patent claim 10.
The limitations of application claim 17 are found in Patent claim 11.
The limitations of application claim 18 are found in Patent claim 12.
The limitations of application claim 19 are found in Patent claim 13.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,514 in view of Shlomovitz (US 2008/0300525) and in further view of Hinds (2014/0121579). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 3, Patent Claim 1 in view of Shlomovitz discloses the invention as described above according to claim 1.
Patent claim 1 in view of Shmolovitz does not disclose wherein the securing device includes a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device.
Hinds teaches an analogous orthosis 200 (wrist brace 200, Fig. 2) comprising an analogous securing device 216, 214 (wrist strap 216 and brace body 214, [0036]) including an analogous anterior shell 214 (brace body 214) wherein the securing device includes a dial tensioner 238 (tightening mechanism 238, annotated Fig. 2 below, [0032], [0038])  secured to the anterior shell (Fig. 2) and a cable 234 (lace, [0029]) extending between the dial tensioner and a posterior aspect of the securing device (see annotated Fig. 2 of Hinds above).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the securing device of the orthosis of Patent claim 1 in view of Shlomovitz a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device, as taught by Hinds, in order to provide an improved orthosis having an improved securing device which may be adjustably tightened when worn to provide a desired level of tightness (Hinds, [0032] [0037]). 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,514 in view of Shlomovitz (US 2008/0300525) and in further view of Hu (2011/0146032). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 4, Patent claim 1 in view of Shlomovitz discloses the invention as described above according to claim 1 and further discloses wherein the securing device includes a strap member 142 (straps 142, Shlomovitz [0101]) connecting the anterior shell to the posterior strut (posterior strut [elongate member 130] is connected to the securing device 141 [U-shaped support brace 141, Fig. 3] and is connected to anterior shell 146 [Fig. 1] and strap member 142 connects one end of securing device 141 to which posterior strut 130  is connected (Fig. 3) to another end of the securing device connected to anterior shell thereby connecting the anterior shell to the posterior strut).
Patent claim 1 in view of Shlomovitz does not disclose the strap member including a stiffening member arranged to maintain a vertical position of the anterior shell during donning.
Hu teaches an analogous orthosis 25 (orthopedic walker 25, Figs. 2B, [0049]) having an having an analogous shell 18 (base structure 18 is a shell, [0049]; Fig. 2B) and analogous strap member 32 (strapping system 30 includes strap 32, [0053]; any of the straps mounted on the orthopedic walker 25 may include any of the strapping system configurations defined herein, [0049]), the strap member 12  including a stiffening member 34 (reinforcement element 34, [0053]) arranged to maintain a vertical position of the anterior shell during donning (Fig. 3B, [0052], [0055]; as the claim limitations are met, the strap member of Hu is arranged to maintain a vertical position of the anterior shell during donning).
.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,514 in view of Shlomovitz (US 2008/0300525) in view of Hinds (2014/0121579) and in further view of Hu (2011/0146032). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding application claim 20, Patent claim 1 discloses an orthosis comprising: a footplate having a heel portion, a midfoot portion, a longitudinal axis extending between the heel and midfoot portions; a posterior strut having a connecting portion connected to the heel portion of the footplate and extending upwardly therefrom.
Patent claim 1 does not disclose a securing device attached to the posterior strut, the securing device including an anterior shell having a rigid or semi-rigid configuration, the anterior shell substantially opposed the posterior strut and defining a peak positioned medial of the longitudinal axis of the footplate.
Shlomovitz teaches an analogous orthosis 100 comprising: an analogous footplate 110 (see annotated Fig. 1 below) having a heel portion 111, a midfoot portion (annotated Fig. 1), a longitudinal axis (annotated Fig. 1) extending between the heel and midfoot portions; a merriam-webster.com; Fig. 1, the support brace 141 [including outer part 146] is shaped to substantially fit onto at least some part of shin such that the lower leg can rest against an inner surface, [0101]), the anterior shell substantially opposed the posterior strut and defining a peak (see annotated Fig. 1 above) ) positioned medial of the longitudinal axis of the footplate (see annotated Fig. 1 above where the longitudinal axis is along a side of the footplate).It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the orthosis of Patent claim 1, a securing device attached to the posterior strut, the securing device including an anterior shell having a rigid or semi-rigid configuration, the anterior shell substantially opposed the posterior strut and defining a peak positioned medial of the longitudinal axis of the footplate (see annotated Fig. 1 above where the longitudinal axis is along a side of the footplate), as taught by Shlomovitz, for the purpose of providing added support to the leg.  
Patent claim 1 in view of Shlomovitz discloses wherein the connecting portion is positioned lateral of the longitudinal axis of the footplate (see annotated Shlomovitz Fig. 1 above).
Patent claim 1 in view of Shlomovitz does not disclose wherein the securing device includes a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device. 
Hinds teaches an analogous orthosis 200 (wrist brace 200, Fig. 2) comprising an analogous securing device 216, 214 (wrist strap 216 and brace body 214, [0036]) including an analogous anterior shell 214 (brace body 214) wherein the securing device includes a dial tensioner 238 (tightening mechanism 238, annotated Fig. 2 below, [0032], [0038])  secured to 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the securing device of the orthosis of Patent claim 1 in view of Shlomovitz a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device, as taught by Hinds, in order to provide an improved orthosis having an improved securing device which may be adjustably tightened when worn to provide a desired level of tightness (Hinds, [0032] [0037]). 
Patent claim 1 in view of Shlomovitz and in view of Hinds discloses the invention as described above and wherein the securing device includes a strap member connecting the anterior shell to the posterior strut  (posterior strut [elongate member 130] is connected to the securing device 141 [U-shaped support brace 141, Fig. 3 Shlomovitz] and is connected to anterior shell 146 [Fig. 1] and strap member 142 connects one end of securing device 141 to which posterior strut 130  is connected (Fig. 3) to another end of the securing device connected to anterior shell thereby connecting the anterior shell to the posterior strut).
Patent claim 1 in view of Shlomovitz and in view of Hinds does not disclose the strap member including a stiffening member arranged to maintain a vertical position of the anterior shell during donning.
Hu teaches an analogous orthosis 25 (orthopedic walker 25, Figs. 2B, [0049]) having an having an analogous shell 18 (base structure 18 is a shell, [0049]; Fig. 2B) and analogous strap 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strap member of the orthosis of Patent claim 1 in view of Shlomovitz and in view of HInds to include a stiffening member arranged to maintain a vertical position of the anterior shell during donning, as taught by Hu, in order to provide an improved orthosis that allows the strap member to maintain sufficient durability and strength for use (Hu, [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./             Examiner, Art Unit 3786                                                                                                                                                                                           
/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786